Citation Nr: 1644728	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  10-28 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to April 15, 2015, and in excess of 30 percent thereafter for right upper extremity lateral epicondylitis with cubital tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1984 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  The file was eventually transferred to the RO in Columbia, South Carolina.  

In an April 2011 rating decision, the RO granted service connection for carpal tunnel syndrome of the left upper extremity and assigned a 10 percent rating effective April 3, 2008.  To date, the Veteran has not filed a notice of disagreement with this decision.  Therefore, the issue is not before the Board.  

In a September 2015 rating decision, the RO assigned a 30 percent rating for right upper extremity lateral epicondylitis with cubital tunnel syndrome, effective April 15, 2015.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned in August 2016 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated July 1997 to April 2014.  


FINDINGS OF FACT

1.  The Veteran is right handed.  
 
2.  Prior to April 15, 2015, the Veteran's right upper extremity lateral epicondylitis with cubital tunnel syndrome was manifested by moderate incomplete paralysis of the ulnar nerve.  

3.  Beginning April 15, 2015, the Veteran's right upper extremity lateral epicondylitis with cubital tunnel syndrome has been manifested by severe incomplete paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  Prior to April 15, 2015, the criteria for a 30 percent rating, but no higher, for right upper extremity lateral epicondylitis with cubital tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.6, 4.7, 4.123, 4.124a, Diagnostic Code 8516 (2015).

2.  Beginning April 15, 2015, the criteria for a 40 percent rating, but no higher, for right upper extremity lateral epicondylitis with cubital tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.6, 4.7, 4.123, 4.124a, Diagnostic Code 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, these notice requirements were accomplished by way of an October 2009 letter.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's Social Security Administration (SSA) records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in November 2009, May 2011 and April 2015.  The Veteran was also afforded a September 2015 VA addendum opinion.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's right upper extremity lateral epicondylitis with cubital tunnel syndrome in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth her contentions before a Veterans Law Judge in August 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The Veteran contends that her right upper extremity lateral epicondylitis with cubital tunnel syndrome is more severe than reflected in her current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2015). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's right upper extremity lateral epicondylitis with cubital tunnel syndrome is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8616, for neuritis of the ulnar nerve.  Under diagnostic code 8616, a 10 percent rating is warranted for mild incomplete paralysis of the major and minor extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the major extremity and severe incomplete paralysis of the minor extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the major extremity.  A 50 percent rating is warranted for complete paralysis of the minor extremity.  A 60 percent rating is warranted for complete paralysis of the major extremity.  Complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reveres), cannot adduct the thumb; and flexion of the wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8616 (2016).  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

"Incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, paragraph immediately preceding DC 8510.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.  Mild is generally defined as "not being or involving what is extreme" or "not severe: temperate."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2012).  Moderate is generally defined as "tending toward the mean or average amount or dimension."  Id.  at 798. Severe is generally defined as "of a great degree: serious."  Id.  at 1140.

Turning to the evidence of record, in an August 2009 statement, the Veteran reported that it took her three days to write the letter because of her carpal tunnel.  She also reported that she used to braid hair, sew, knit and make flower arrangements.  She reported that she can still do some of these activities although it takes her longer but some of these activities she can no longer do.   

The Veteran was afforded a VA examination in November 2009.  The Veteran reported that she has tingling, swelling, clumsiness, and problems lifting heavy pots and pans.  She reported that she has been given bilateral wrists splints which relieve some of the pressure.  The Veteran reported that she uses heating pads and over the counter medication every night.  She reported that she is now unable to lift a Kool-Aid pitcher and she is afraid of dropping things.  She reported that she has numbness and pain in her hand in the wrist area.  The examiner noted that the Veteran was right handed.  The examiner noted that there was an overall decrease in hand strength and a decrease in hand dexterity.  There was also a history of flare-ups of all fingers including the thumb.  The precipitating factors were staying in one position, waking up from sleep due to numbness and dangling the hand.  The alleviating factors were elevation and heat wraps.  The frequency of the flare-ups was weekly and they duration was hours.  The severity of the flare-ups was moderate.  The Veteran reported that during the flare-ups she is unable to do anything, carry stuff or cook.  

On physical examination, there was no ankyloses or deformity.  There was decreased grip and fist.  There was decreased dexterity in that the Veteran was able to write a few words but then the right hand started feeling numb.  The Veteran was able to touch all her fingers to her thumb.  The tinel's sign was positive.  The Veteran reported that she worked as a job's coach for Michigan Works which involved keyboard work.  Range of motion of the elbow and wrist was within normal limits.  There was no focal muscle atrophy or weakness.  Deep tendon reflexes were 1+.  Tinel's was positive at the wrist in the median distribution and at the right elbow in ulnar distribution.  X-rays were normal.   The motor nerve conduction velocity of right ulnar nerve across the elbow was somewhat decreased compared to the below the elbow segment.  The amplitude of the sensory evoked potential of right ulnar nerve was slightly decreased compared to left ulnar nerve but was still within normal limits.  The rest of the motor and sensory nerve conduction studies of the right ulnar nerve were within normal limits.  There was an essentially normal needle EMG of C4-T1 supplied muscles of both upper extremities.  The examiner diagnosed mild right carpal tunnel syndrome only with mild sensory involvement without evidence of denervation and mild right tardy ulnar palsy without evidence of denervation.  The Veteran reported that she was not currently employed due to medical problems and PTSD.  The examiner noted that the effects of the condition on the Veteran's usually daily activities ranged from none to severe.  

The Veteran was afforded another VA examination in May 2011.  The Veteran reported the same history as the November 2009 VA examination.  Sensory examinations were normal.  Muscle tone was normal, there was no muscle atrophy, there was no imbalance or tremor, there was no evidence of fasciculation and there was no joint affected by the nerve disorder.  The motor nerve conduction velocity of the right ulnar nerve across the elbow was somewhat decreased compared to the below the elbow segment.  The rest of the motor and sensory nerve conduction studies of the bilateral median and ulnar nerves were within normal limits.  There was an essentially normal needle EMG.  The examiner concluded that there was a mildly abnormal study.  The examiner concluded that the clinical examination was suggestive of bilateral lateral epicondylitis and right medial epicondylitis.  The examiner noted that the effects on the Veteran's usual occupation was that she was assigned different duties and was unable to type on the computer and had to use the dragon program for voice recognition.  The examiner also noted that the effect on usual occupation activities was decreased manual dexterity.  The examiner noted that the effects on usual daily activities was the Veteran was unable to carry pots and pans and unable to carry a laundry basket but was able to fold.  The examiner also concluded that per the EMG the Veteran has mild cubital tunnel syndrome on the right and no evidence of carpal tunnel syndrome or cervical radiculopathy.  

VA treatment records dated September 2011 to September 2015 show that the Veteran was treated for continued pain in both the median and ulnar nerve.  

The Veteran was afforded another VA examination in April 2015.  The examiner noted right cubital tunnel syndrome.  The Veteran reported that her symptoms were getting worse.  The examiner noted that the Veteran had moderate intermittent pain, moderate paresthesia and/or dysesthesias and moderate numbness.  The Veteran's muscle strength was noted as normal and she did not have muscle atrophy.  The Veteran's deep tendon reflexes were normal to hypoactive.  The Veteran's sensory examination was normal except of decreased sensation for light touch in the right hands and fingers.  The Veteran did not have trophic changes attributable to peripheral neuropathy.  The Veteran's radial, median, ulnar, musculocutaneous, circumflex and long thoracic nerve were noted as normal.  The examiner noted that the Veteran had pain to pressure of the medial and lateral epicondyles of the right elbow.  The examiner noted that the June 2011 EMG was abnormal due to mild right cubital tunnel syndrome.  The examiner noted that the Veteran was working as a clerk for the VAMC in Charleston, South Carolina, and after a day at work she feels numbness and pain in the right upper extremity.  The examiner noted that the Veteran has right cubital tunnel syndrome and also suffers from epicondylitis medial and lateral right elbow that obscure the symptoms of the cubital tunnel syndrome.  The examiner noted that he would order a NCV to compare with the previous NCV to determine if there was worsening of the cubital tunnel syndrome.  

In an August 2015 VA addendum opinion the examiner noted that the nerve conduction velocity of the right ulnar nerve done in 2011 showed nerve conduction below the elbow at 60 meters per second and above the elbow at 50 meters per second.  The examiner noted that the nerve conduction velocity done in August 2015 showed a nerve conduction velocity of 63 below the elbow and 35 meters per second above the elbow.  The examiner concluded that these results indicated a worsening of the right ulnar neuropathy.  

At the August 2016 Board hearing, the Veteran testified that she cannot hold her grandchildren because she is afraid that she will drop them.  She reported that she cannot hold a pitcher of Kool-Aid or put on her pants.  She reported that she can cook and put the meat in the pot but she cannot put the pot in the oven or take it out. She reported that the pain wakes her up at night.  She reported that she has trouble grooming.  The Veteran reported that she cannot open a drink or jelly.  She also reported that she cannot hold anything cold for a long time because it makes her hand numb.  She also reported that she cannot mop, vacuum or sweep.  She reported that her daughter helps her around the house.  She also reported that she takes medication but it causes her to be sleepy.  She also reported that she cannot take the medication at work.  She reported that her job has given her reasonable accommodations to assist with her carpal tunnel.  She reported that she wears her gloves all the time and sleeps with the gloves that have the bars in them.  The Veteran reported that she has numbness.  The Veteran reported that the symptoms go all the way up to her shoulder.  She reported that she has had tennis elbow.  The Veteran reported that she takes medication and uses heat and ice after work depending on how much pain she is in.  The Veteran also reported that her daughter has to do her hair for her.  The Veteran reported that her condition is inflamed every day and she uses her heating pad for the pain.  The Veteran reported that the flexion of her wrist has weakened because she has dropped glasses and dishes.  The Veteran also reported that she has problems driving.  

The Board acknowledges that prior to April 15, 2015, the Veteran's symptoms were noted by examiners as mild.  However, the Board points to the November 2009 VA examination report which shows that the Veteran reported weekly flare-ups of moderate severity.  The Veteran complains of pain, numbness, tingling, swelling, and clumsiness that affects her ability to write, braid hair (grooming), sew, knit, make flower arrangements, lift, sleep, type, put on pants, hold her grandchildren, open jars, mop, vacuum, sweep, and drive, for which she treats with wrist splints, special gloves, heating pads, ice and over the counter medications.  The November 2009 VA examiner observed that the Veteran was able to write a few words but then the right hand started feeling numb.  The May 2011 VA examiner noted that she was unable to type on the computer and had to use the dragon program for voice recognition.  Thus, the Board finds that the Veteran's overall disability more nearly approximates moderate rather than mild incomplete paralysis of the ulnar nerve.  Accordingly, the Veteran is entitled to a higher rating of 30 percent, but no more, under Diagnostic Code 8516.  

Beginning April 15, 2015, it was factually ascertainable that the Veteran's overall disability had worsened.  While the Veteran's symptoms were noted as moderate, in an August 2015 addendum opinion, the April 2015 VA examiner concluded that the NCV results indicated a worsening of the right ulnar neuropathy.  Thus, the Board finds that the Veteran's overall disability more nearly approximates severe incomplete paralysis of the ulnar nerve.  In so finding, the Board notes that the examination results clearly show that the Veteran does not have complete paralysis of the ulnar nerve-i.e., a "griffin claw" deformity.  Accordingly, the Veteran is entitled to a higher rating of 40 percent, but no more, under Diagnostic Code 8516.  

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right upper extremity lateral epicondylitis with cubital tunnel syndrome with the established criteria found in the rating schedule.  As noted above, the Veteran complains of pain, numbness, tingling, swelling, and clumsiness which are complaints fully contemplated by the rating criteria addressing neurological deficits.  The Veteran essentially complains of decreased strength and manual dexterity.  The decrease in strength and manual dexterity affects her ability to write, braid hair (grooming), sew, knit, make flower arrangements, lift, type, put on pants, hold her grandchildren, open jars, mop, vacuum, sweep, and drive.  The difficulty or inability to accomplish a task, such as those described above is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, numbness, and tingling that are set forth.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  The Veteran's use of wrist splints, special gloves, heating pads, ice and over the counter medications are mere devices used to treat the symptoms that are fully contemplated by the Rating Schedule.  The Veteran has not described any exceptional or unusual features of her right upper extremity lateral epicondylitis with cubital tunnel syndrome and there is no objective evidence that any manifestations are unusual or exceptional.  To the extent the Veteran complains that the pain and numbness in her right arm sometimes wakes her up, no separate and distinct diagnosis of a chronic sleep disorder associated with the Veteran's disability has been clinically identified.  Given all of the foregoing, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.   In this case, the Veteran is currently employed and the evidence of record does not show that the Veteran is unable to obtain and maintain substantially gainful employment due solely to her right upper extremity lateral epicondylitis with cubital tunnel syndrome.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

A 30 percent rating for right upper extremity lateral epicondylitis with cubital tunnel syndrome prior to April 15, 2015, is granted, subject to the law and regulations governing the payment of monetary benefits.

A 40 percent rating for right upper extremity lateral epicondylitis with cubital tunnel syndrome beginning April 15, 2015, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


